DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


This action is in response to the arguments filed on 05/18/2021.  Claims 1-20 are pending in the application and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-11, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont et al. (US 2006/0053135 A1, hereinafter referred to as Beaumont), in view of Gardner et al. (US 2006/0053172 A1, hereinafter referred to as Gardner), and further in view of Guo et al. (US 2015/0293976 A1, hereinafter referred to as Guo), and Schlunt (USPN: 5,032,86, hereinafter referred to as Schlunt).

As to claim 1, Beaumont teaches a system for searching a knowledge base for finding top-k meaningful paths between concepts in linked open data in response to input concept pairs based on a user search request, comprising: 
    a data corpus containing concept pairs (paragraphs [0089]-[0090], corpus); 
    a processing unit comprising (paragraph [0251], wherein servers and workstation include a processing unit(s)): 
         a concept extraction module to search and extract concept and its context from said data corpus (paragraphs [0097] and [0104], data extraction module); 
          a concept vector reader which stores vector representation of concept pairs from the concept vector model storage (paragraphs [0010]-[0011], each concept within each pair may also be paired (and thus related by multiple descriptive relationships) with other concepts within the ontology, a complex set of logical connections is formed….; [0069]…Descriptive relationships are one characteristic of the invention that sets multi-relational ontologies apart from other data structures, in that a richer and more complex collection of information may be collected and stored…); 
a knowledge base (paragraph [0107]); 
said processing unit further including: 
         an association calculator, using each concept vector representation from said concept vector reader and search results of the knowledge base in response to the input concept pairs, calculating an association score for each concept vector pair representation and assigning each score as the weight of a vector connecting the respective concept pair (paragraphs [0181], confidence weights along the edges of a graph of the ontology (or total paths between selected concepts); [0182], adaptive weighting accumulates and uses knowledge regarding nodes and edges within a particular path to change or adapt the sum of the edge weights, wherein Examiner interprets the weights between nodes and edges as the association between concept pairs);   
         storage for storing a knowledge base with associated weights, the weights being associated with each respective concept vector pair (paragraphs [0069]…Descriptive relationships are one characteristic of the invention that sets multi-relational ontologies apart from other data structures, in that a richer and more complex collection of information may be collected and stored…; [0101]… stored with concept… confidence weights associated with concepts and assertions, and/or other information); and 
          a top-k paths calculator for using the stored association score of each respective concept vector pair to generate top-k meaningful paths of an input concept pair input to the system (paragraphs [0011]- [0021] and [0181]-[0183]… algorithm which may be used to find the shortest path from a given starting point to any other node in a graph…an algorithm may be utilized in path-finding to enable …knowledge regarding nodes and edges within a particular path to change or adapt the sum of the edge weight one or more algorithms may be used to find the "k-shortest" paths within a graph). 
Gardner teaches a top-k paths calculator using a graph search algorithm (paragraphs [0010] and [0135]-[0136]… "concept pair"  and "concept pairs”;  [0078]…path-finding tasks, constraint-based search algorithms may be utilized, which may sum confidence weights along the edges of the graph; [0245]-[0247] …to determine the best path, an algorithm may be used which sums confidence weights along the edges of a graph of the ontology ( or total paths between selected concepts), iteratively pruning paths where the predetermined minimum score has not been met….Dijkstra single source shortest path (SSSP) algorithm which may be used to find the shortest path from a given starting point to any other node in a graph… … score for paths  within the graph…algorithms may be used to find the "k-shortest" paths within a graph of a multi-relational ontology; wherein using the broadest reasonable interpretation, Examiner interprets the algorithms as graph search algorithm and the score for paths as the association score).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Beaumont by adding “using a graph search algorithm” to finding top-k meaningful paths for different concept pairs in linked open data for Beaumont’s system as taught by Gardner above.  The modification would have been obvious because one of ordinary skill would be motivated to determine the best path, as suggested by Gardner (paragraph [0245]).
Beaumont and Gardner teach paths (nodes and edges) that exist between the at least two selected concepts and edges of a graph of the ontology (or total paths between selected concepts) but fail to explicitly teach a model generation module to generate a vector representation for each extracted concept; and a concept vector model storage which stores a vector representation from said module generation module.
However Guo teaches a model generation module to generate a vector representation for each extracted concept (abstract, a context concept vector and a plurality of document concept vectors, both generated using a deep learning model (such as a deep neural network); 
         a concept vector model storage which stores a vector representation from said model generation module (paragraphs [0029]…training data maintained in a data store 108. (In all cases herein, the term "data store" may correspond to one or more underlying physical storage mechanisms, provided at a single site or distributed over plural sites; [0078]…derived from the values in the layer 806, associated with the vector z2 . _._A.. .. final output layer 810 stores the concept vector y, having values that are derived from the values in the layer 808, associated with the vector Zy).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Beaumont and Gardner by using the deep learning model to eliminate candidate documents from further consideration and also reduces the dimensionality of the input vectors for the purpose of performing training of the model in a more time-efficient and resource-efficient manner as taught by Guo above.  The modification would have been obvious because one of ordinary skill would be motivated to using a deep learning model to project context information (associated with the context) into a context concept vector in a semantic space, as suggested by Guo (abstract; paragraph [0002]).
But Beaumont, Gardner and Guo fail to explicitly teach calculating the dot product of the concept vector pair representation.
However Schlunt teaches calculating the dot product of the concept vector pair representation (col. 1, lines 27-34…the dot product of vectors A and B is
computed by sequentially multiplying the components of A and B together and adding the same…; col. 2, lines 29-45…calculating the dot product of the vectors A(k) and B(k) of dimension Q written in two's complement representation…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Beaumont and Gardner to addrepresentation as taught by Schlunt.  The modification would have been obvious because one of ordinary skill would be motivated to have the processing time substantially reduced over prior systems which have performed multiplications in serial fashion, as suggested by Schlunt (col. 2, lines 15-19).

As to claim 2, which incorporates the rejection of claim 1, Guo teaches where said model generation module comprises a neural network based language model (abstract, deep learning model).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Beaumont and Gardner by using the deep learning model to eliminate candidate documents from further consideration and also reduces the dimensionality of the input vectors for the purpose of performing training of the model in a more time-efficient and resource-efficient manner as taught by Guo above. The modification would have been obvious because one of ordinary skill would be motivated to using a deep learning model to project context information (associated with the context) into a context concept vector in a semantic space, as suggested by Guo (abstract; paragraph [0002]).
As to claim 3, which incorporates the rejection of claim 1, Guo teaches a deep learning module in said processing unit for generating a concept vector model representing each concept pair and the cosine similarity of the concept vector model and an input concept vector represents the degree of association of the concept vector model and the input concept vector, the degree of association being the weight of the concept pair (see paragraphs [0044], a "vector," as that term is used herein, broadly corresponds to any information having two or more elements, associated with respective vector dimensions; [0084]-[0085], cosine similarity).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Beaumont and Gardner by using the deep learning model to eliminate candidate documents from further consideration and also reduces the dimensionality of the input vectors for the purpose of performing training of the model in a more time-efficient and resource-efficient manner as taught by Guo above. The modification would have been obvious because one of ordinary skill would be motivated to using a deep learning model to project context information (associated with the context) into a context concept vector in a semantic space, as suggested by Guo (abstract; paragraph [0002]).

As to claim 4, which incorporates the rejection of claim 3, Beaumont teaches where top-k meaningful paths calculator computes the top- k shortest paths based on the weight of the concept pairs for providing the top-k meaningful paths for use by a user (see paragraphs  [0017]-[0019] and [0043]).

As to claim 8, Beaumont teaches a computing device implemented method for searching a knowledge base for finding top-k meaningful paths between concepts in linked open data in response to concept pairs based on user request, comprising: 
    providing a data corpus containing concept pairs (see paragraphs [0089]-[0090], corpus);  
    searching and extracting concepts and its context from the data corpus (see paragraphs [0097] and [0104], data extraction module);      
    calculating the weight for each edge in a knowledge graph given an edge connecting a pair of concepts and using a vector representation from a precomputed concept vector model, calculating the weight of the edge for storage in a knowledge base with associated weights for each given edge (see paragraphs [0010]-[0011]…a pair of concepts that have some specified relationship…;  [0181]…confidence weights along the edges of a graph of the ontology (or total paths between selected concepts); [0182]…adaptive weighting accumulates and uses knowledge regarding nodes and edges within a particular path to change or adapt the sum of the edge weights, wherein Examiner interprets the weights between nodes and edges as the association between concept pairs);   
  calculating the top-k paths between a pair of input concepts using the knowledge base with associated weights; providing the top-k shortest paths for use by a user (see paragraphs [0011]- [0021] and [0181]-[0183]… algorithm which may be used to find the shortest path from a given starting point to any other node in a graph…an algorithm may be utilized in path-finding to enable …knowledge regarding nodes and edges within a particular path to change or adapt the sum of the edge weight one or more algorithms may be used to find the "k-shortest" paths within a graph). 
Gardner teaches calculating using a graph search algorithm (see paragraphs [0010] and [0135]-[0136]… "concept pair"  and "concept pairs”;  [0078]…path-finding tasks, constraint-based search algorithms may be utilized, which may sum confidence weights along the edges of the graph; [0245]-[0247] …to determine the best path, an algorithm may be used which sums confidence weights along the edges of a graph of the ontology ( or total paths between selected concepts), iteratively pruning paths where the predetermined minimum score has not been met….Dijkstra single source shortest path (SSSP) algorithm which may be used to find the shortest path from a given starting point to any other node in a graph… … score for paths  within the graph…algorithms may be used to find the "k-shortest" paths within a graph of a multi-relational ontology; wherein using the broadest reasonable interpretation, Examiner interprets the algorithms as graph search algorithm and the score for paths as the association score);
providing the top-k shortest paths for use by a user (see paragraphs [0078]-[0079] …generation of the best n-paths (the shortest path not necessarily being the best), wherein n may be a number specified by a user, or the k-shortest paths, which may include "smart" path-finding using knowledge of the domain to guide selection of the fittest paths).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Beaumont by adding “using a graph search algorithm” to finding top-k meaningful paths for different concept pairs in linked open data for Beaumont’s system as taught by Gardner above.  The modification would have been obvious because one of ordinary skill would be motivated to determine the best path, as suggested by Gardner (paragraph [0245]).
Beaumont and Gardner teaches paths (nodes and edges) that exist between the at least two selected concepts and edges of a graph of the ontology (or total paths between selected concepts) but fails to explicitly teach:
generating a vector representation for each extracted concept.
However Guo teaches generate a vector representation for each extracted concept (see abstract, a context concept vector and a plurality of document concept vectors, both generated using a deep learning model (such as a deep neural network)).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Beaumont and Gardner by using the deep learning model to eliminate candidate documents from further consideration and also reduces the dimensionality of the input vectors for the purpose of performing training of the model in a more time-efficient and resource-efficient manner as taught by Guo above.  The modification would have been obvious because one of ordinary skill would be motivated to using a deep learning model to project context information (associated with the context) into a context concept vector in a semantic space, as suggested by Guo (abstract; paragraph [0002]).
But Beaumont, Gardner and Guo fail to explicitly teach: calculating the dot product of the vector representation.
However, Schlunt teaches: 
calculating the dot product of the concept vector pair representation (col. 1, lines 27-34…the dot product of vectors A and B is computed by sequentially multiplying the components of A and B together and adding the same…; col. 2, lines 29-45…calculating the dot product of the vectors A(k) and B(k) of dimension Q written in two's complement representation…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Beaumont and Gardner to add calculating the dot product of the concept vector pair representation as taught by Schlunt.  The modification would have been obvious because one of ordinary skill would be motivated to have the processing time substantially reduced over prior systems which have performed multiplications in serial fashion, as suggested by Schlunt (col. 2, lines 15-19).

As to claim 9, which incorporates the rejection of claim 8,Guo teaches where said generating a vector representation uses a neural network based language model (see abstract, deep learning model).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Beaumont and Gardner by using the deep learning model to eliminate candidate documents from further consideration and also reduces the dimensionality of the input vectors for the purpose of performing training of the model in a more time-efficient and resource-efficient manner as taught by Guo above.  The modification would have been obvious because one of ordinary skill would be motivated to using a deep learning model to project context information (associated with the context) into a context concept vector in a semantic space, as suggested by Guo (abstract; paragraph [0002]).
As to claim 10, which incorporates the rejection of claim 8, Guo teaches learning a vector by deep learning a vector representing a concept vector model and the cosine similarity of each concept vector model and input concept vectors represents the degree of association of each concept vector model and input concept vector, the degree of association being the weight of the concept pair (see paragraphs [0044], a "vector," as that term is used herein, broadly corresponds to any information having two or more elements, associated with respective vector dimensions; [0084]-[0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Beaumont and Gardner by using the deep learning model to eliminate candidate documents from further consideration and also reduces the dimensionality of the input vectors for the purpose of performing training of the model in a more time-efficient and resource-efficient manner as taught by Guo above.  The modification would have been obvious because one of ordinary skill would be motivated to using a deep learning model to project context information (associated with the context) into a context concept vector in a semantic space, as suggested by Guo (abstract; paragraph [0002]).

As to claim 11, which incorporates the rejection of claim 10, Beaumont teaches where top-k shortest paths are generated based on the weight of the concept pairs (paragraphs [0017]-[0019], [0043]).

As to claim 14, which incorporates the rejection of claim 8, Beaumont teaches providing the top-k meaningful paths for use by a user (paragraphs [0017]-[0020] and [0043]).

As to claim 16, Beaumont teaches a non-transitory computer readable medium having computer readable program for searching a knowledge base for finding top-k meaningful paths between concepts in linked open data in response to input concept pairs based on user request, comprising:
    providing a data corpus containing concept pairs (paragraphs [0089]-[0090], corpus);   
    searching and extracting concepts and its context from the data corpus (paragraphs [0097] and [0104], data extraction module);      
    calculating the weight for each edge connecting a pair of concepts in a knowledge graph given an edge and using a vector representation from a precomputed concept vector model, calculating the weight of the edge for storage in a knowledge base with associated weights for each given edge (see paragraphs [0010]-[0011]…a pair of concepts that have some specified relationship…;  [0181], confidence weights along the edges of a graph of the ontology (or total paths between selected concepts); [0182], adaptive weighting accumulates and uses knowledge regarding nodes and edges within a particular path to change or adapt the sum of the edge weights, wherein Examiner interprets the weights between nodes and edges as the association between concept pairs);   
     calculating the top-k paths between a pair of input concepts using the knowledge base with associated weights; providing the top-k shortest paths for use by a user (see paragraphs [0011]- [0021] and [0181]-[0183]… algorithm which may be used to find the shortest path from a given starting point to any other node in a graph…an algorithm may be utilized in path-finding to enable …knowledge regarding nodes and edges within a particular path to change or adapt the sum of the edge weight one or more algorithms may be used to find the "k-shortest" paths within a graph). 
Gardner teaches calculating using a graph search algorithm (paragraphs [0010] and [0135]-[0136]… "concept pair"  and "concept pairs”;  [0078]…path-finding tasks, constraint-based search algorithms may be utilized, which may sum confidence weights along the edges of the graph; [0245]-[0247] …to determine the best path, an algorithm may be used which sums confidence weights along the edges of a graph of the ontology ( or total paths between selected concepts), iteratively pruning paths where the predetermined minimum score has not been met….Dijkstra single source shortest path (SSSP) algorithm which may be used to find the shortest path from a given starting point to any other node in a graph… … score for paths  within the graph…algorithms may be used to find the "k-shortest" paths within a graph of a multi-relational ontology; wherein using the broadest reasonable interpretation, Examiner interprets the algorithms as graph search algorithm and the score for paths as the association score);
providing the top-k shortest paths for use by a user (see paragraphs [0078]-[0079] …generation of the best n-paths (the shortest path not necessarily being the best), wherein n may be a number specified by a user, or the k-shortest paths, which may include "smart" path-finding using knowledge of the domain to guide selection of the fittest paths).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Beaumont by adding “using a graph search algorithm” to finding top-k meaningful paths for different concept pairs in linked open data for Beaumont’s system as taught by Gardner above.  The modification would have been obvious because one of ordinary skill would be motivated to determine the best path, as suggested by Gardner (paragraph [0245]).
Beaumont and Gardner teaches paths (nodes and edges) that exist between the at least two selected concepts and edges of a graph of the ontology (or total paths between selected concepts) but fails to explicitly teach:
generating a vector representation for each extracted concept.
However Guo teaches generate a vector representation for each extracted concept (see abstract, a context concept vector and a plurality of document concept vectors, both generated using a deep learning model (such as a deep neural network)).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Beaumont and Gardner by using the deep learning model to eliminate candidate documents from further consideration and also reduces the dimensionality of the input vectors for the purpose of performing training of the model in a more time-efficient and resource-efficient manner as taught by Guo above.  The modification would have been obvious because one of ordinary skill would be motivated to using a deep learning model to project context information (associated with the context) into a context concept vector in a semantic space, as suggested by Guo (abstract; paragraph [0002]).
But Beaumont, Gardner and Guo fail to explicitly teach calculating the dot product of the vector representation.
However, Schlunt teaches: calculating the dot product of the concept vector pair representation (see col. 1, lines 27-34…the dot product of vectors A and B is
computed by sequentially multiplying the components of A and B together and adding the same…; col. 2, lines 29-45…calculating the dot product of the vectors A(k) and B(k) of dimension Q written in two's complement representation…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Beaumont and Gardner to add calculating the dot product of the concept vector pair representation as taught by Schlunt.  The modification would have been obvious because one of ordinary skill would be motivated to have the processing time substantially reduced over prior systems which have performed multiplications in serial fashion, as suggested by Schlunt (col. 2, lines 15-19).

As to claim 17, which incorporates the rejection of claim 16, Guo teaches where said generating a vector representation uses a neural network based language model (see abstract, deep learning model).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Beaumont and Gardner by using the deep learning model to eliminate candidate documents from further consideration and also reduces the dimensionality of the input vectors for the purpose of performing training of the model in a more time-efficient and resource-efficient manner as taught by Guo above.  The modification would have been obvious because one of ordinary skill would be motivated to using a deep learning model to project context information (associated with the context) into a context concept vector in a semantic space, as suggested by Guo (abstract; paragraph [0002]).

As to claim 18, which incorporates the rejection of claim 16, Guo teaches learning a vector by deep learning a vector representing a concept vector model and the cosine similarity of the concept vector model and input concept vectors being the degree of association of each concept vector model and the input concept vector, the degree of association being the weight of the concepts (see paragraphs [0044], a "vector," as that term is used herein, broadly corresponds to any information having two or more elements, associated with respective vector dimensions; [0084]-[0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Beaumont and Gardner by using the deep learning model to eliminate candidate documents from further consideration and also reduces the dimensionality of the input vectors for the purpose of performing training of the model in a more time-efficient and resource-efficient manner as taught by Guo above.  The modification would have been obvious because one of ordinary skill would be motivated to using a deep learning model to project context information (associated with the context) into a context concept vector in a semantic space, as suggested by Guo (abstract; paragraph [0002]).

As to claim 19, which incorporates the rejection of claim 16, Beaumont teaches where top-k meaningful paths are generated based on the weight of the concept pairs (see paragraphs [0017]- [0019], [0043]).

As to claim 20, which incorporates the rejection of claim 16, Beaumont teaches providing top-k meaningful paths to a user (see paragraphs [0017] - [0019], [0043]).

Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont et al. (US 2006/0053135 A1, hereinafter referred to as Beaumont), in view of Gardner et al. (US 2006/0053172 A1, hereinafter referred to as Gardner), and further in view of Guo et al. (US 2015/0293976 A1, hereinafter referred to as Guo), and Schlunt (USPN.: 5,032,86, hereinafter referred to as Schlunt), and Hendrik Heuer (“Semantic and stylistic text analysis and text summary evaluation,” hereinafter Heuer).

As to claim 5, which incorporates the rejection of claim 3, Heuer teaches wherein the deep learning module is a Continuous Bags-of- Words model (see pages 11-12, 3.3 word2vec and 3.3.1 Continuous bag-of-words).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Beaumont, Gardner, Guo, and Schlunt to use a Continuous bag-of-words which is faster to train and more appropriate for large corpora as taught by Heuer above.  The modification would have been obvious because one of ordinary skill would be motivated to use a Continuous bag-of-words which is faster to train and more appropriate for large corpora, as suggested by Heuer (see pages 11-12, 3.3 word2vec and 3.3.1 Continuous bag-of-words).

As to claim 6, which incorporates the rejection of claim 3, Heuer teaches wherein the deep learning module is a Skip Gram Model (see page 12, pages 11-12, 3.3 word2vec and 3.3.2 Continuous skip-gram).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Beaumont, Gardner, Guo, and Schlunt to use a Continuous bag-of-words which is faster to train and more appropriate for large corpora as taught by Heuer above.  The modification would have been obvious because one of ordinary skill would be motivated to use a Continuous bag-of-words which is faster to train and more appropriate for large corpora, as suggested by Heuer (see pages 11-12, 3.3 word2vec and 3.3.1 Continuous bag-of-words).

As to claim 12, which incorporates the rejection of claim 10, Heuer teaches wherein the deep learning is a Continuous Bags-of- Words model (see pages 11-12, 3.3 word2vec and 3.3.1 Continuous bag-of-words).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Beaumont, Gardner, Guo, and Schlunt to use a Continuous bag-of-words which is faster to train and more appropriate for large corpora as taught by Heuer above.  The modification would have been obvious because one of ordinary skill would be motivated to use a Continuous bag-of-words which is faster to train and more appropriate for large corpora, as suggested by Heuer (see pages 11-12, 3.3 word2vec and 3.3.1 Continuous bag-of-words).

As to claim 13, which incorporates the rejection of claim 10, Heuer teaches wherein the deep learning module is a Skip Gram Model (see page 12, pages 11-12, 3.3 word2vec and 3.3.2 Continuous skip-gram).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Beaumont, Gardner, Guo, and Schlunt to use a Continuous bag-of-words which is faster to train and more appropriate for large corpora as taught by Heuer above.  The modification would have been obvious because one of ordinary skill would be motivated to use a Continuous bag-of-words which is faster to train and more appropriate for large corpora, as suggested by Heuer (see pages 11-12, 3.3 word2vec and 3.3.1 Continuous bag-of-words).

5.     Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont et al. (US 2006/0053135 A1, hereinafter referred to as Beaumont), in view of Gardner et al. (US 2006/0053172 A1, hereinafter referred to as Gardner), and further in view of Guo et al. (US 2015/0293976 A1, hereinafter referred to as Guo), and Schlunt (USPN.: 5,032,86, hereinafter referred to as Schlunt), and Gerber et al. (“Real-time RDF extraction from unstructured data streams,” hereinafter referred to as Gerber).

As to claim 7, which incorporates the rejection of claim 1, Gerber teaches wherein said data corpus comprises Wikipedia articles and said knowledge base is DBpedia (see pages 2-3, 2.1 Data Acquisition, Wikipedia articles and DBpedia).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Beaumont, Gardner, Guo, and Schlunt to use two main data resources such as Wikipedia articles and DBpedia as taught by Gerber above.  The modification would have been obvious because one of ordinary skill would be motivated to a data corpus with Wikipedia articles and DBpedia, as suggested by Gerber (see pages 2-3, 2.1 Data Acquisition, Wikipedia articles and DBpedia).

As to claim 15, which incorporates the rejection of claim 8, Gerber teaches wherein the data corpus comprises Wikipedia articles and the knowledge base is DBpedia (see pages 2-3, 2.1 Data Acquisition, Wikipedia articles and DBpedia).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Beaumont, Gardner, Guo, and Schlunt to use two main data resources such as Wikipedia articles and DBpedia as taught by Gerber above.  The modification would have been obvious because one of ordinary skill would be motivated to a data corpus with Wikipedia articles and DBpedia, as suggested by Gerber (see pages 2-3, 2.1 Data Acquisition, Wikipedia articles and DBpedia).

Response to Applicant’s arguments
Applicant's arguments on file on 05/18/2021 with respect to claims 1-20 have been considered and but are not persuasive.
Rejections under 35 U.S.C. § 103

Argument 1
Applicant appears to assert that Beaumont, Gardner, and Guo, neither singly nor in combination, render independent claims 1, 8 and 16 obvious under 35 USC 103 because there is an absence of a teaching of calculating an association score for each concept vector pair by calculating the dot product of the concept vector pair representation and assigning each score as the weight of a vector connecting the respective concept pair. Moreover, the Guo teaching fails to provide the missing model generation module and the missing concept vector model storage in Beaumont.

Examiner response:
Examiner respectfully disagrees.  Schlunt (USPN: 503286) teaches, “calculating the dot product of the concept vector pair representation” as explained above.
Beaumont (US 2006/0053135 A1, [0181]-[0182]) teaches, “calculating an association score for each concept vector pair representation and assigning each score as the weight of a vector connecting the respective concept pair.  
Guo (US 2015/0293976 A1, abstract and [0029]) teaches the missing model generation module and the missing concept vector model storage in Beaumont.  He further teaches, [0051], concept vectors generated by the transformation modules (202, 204 ...); wherein using the broadest reasonable interpretation, Examiner interprets “the transformation modules” as the “model generation module.”
Therefore, Beaumont, Gardner, and Guo render independent claims 1, 8 and 16 obvious under 35 USC 103.

Argument 2
Applicant appears to assert that Beaumont, Gardner, Guo, and Schlunt, neither singly nor in any combination teach or even suggest calculating an association score for each concept pair by calculating the dot product and storing the dot product and using a graph search algorithm for using the stored association score of each respective concept to generate top-k meaningful paths. Therefore, it is respectfully submitted that independent claims 1, 8, and 16 are not rendered obvious under 35 USC 103 by Beaumont, Gardner, Guo, and Schlunt, and hence, independent claims 1, 8, and 16 should be deemed allowable.

Examiner response:
Examiner respectfully disagrees.  Beaumont, Gardner, Guo, and Schlunt, in combination, teach or even suggest calculating an association score for each concept pair by calculating the dot product and storing the dot product and using a graph search algorithm for using the stored association score of each respective concept to generate top-k meaningful paths.
Beaumont teaches, “calculating an association score for each concept vector pair representation and assigning each score as the weight of a vector connecting the respective concept pair” ([0181]-[0182]).  
Schlunt (USPN: 503286) teaches, “calculating the dot product of the concept vector pair representation” as explained above.
 Gardener teaches further, in [0245]…a Dijkstra single source shortest path (SSSP) algorithm which may be used to find the shortest path from a given starting point to any other node in a graph, given a positive edge cost for any "hop" (i.e., leap from one node to another).
Using the broadest reasonable interpretation, Examiner interprets “the system may identify the best path or, for instance, the best twenty (or other predetermined number of) paths between the two concept”, “…the k-shortest paths, which may include "smart" path-finding using knowledge of the domain to guide selection of the fittest paths, and ‘Dijkstra single source shortest path (SSSP) algorithm ..” to teach the “graph search algorithm.”
Therefore, it is respectfully submitted that Beaumont, Gardner, Guo, and Schlunt render independent claims 1, 8, and 16 obvious, and hence, independent claims 1, 8, and 16 are not allowable.

Argument 3
Claims 2-7, 9-15 and 17-20 are dependent claims, dependent on independent claims 1, 8, or 16. Since it is respectfully submitted that claims 1, 8 and 16 should be deemed allowable, dependent claims 2-7, 9-15 and 17-20 providing further limitations on independent claims 1, 8 and 16 should likewise be deemed allowable.

Examiner response:
Examiner respectfully disagrees.  No further arguments are provided for dependent claims 2-7, 9-15 and 17-20.  Therefore, these claims providing further limitations on independent claims 1, 8 and 16 are not allowable due their dependency based upon not allowable claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122